Case: 19-12995    Date Filed: 06/10/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12995
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:18-cr-00011-ALB-SMD-8

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ERVIN BRADHAM,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (June 10, 2020)

Before WILSON, JORDAN and BRANCH Circuit Judges

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (appeal waiver will be enforced if it was
               Case: 19-12995     Date Filed: 06/10/2020    Page: 2 of 2



made knowingly and voluntarily); see also United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2